Citation Nr: 0800212	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of heart 
disease, stroke, and kidney disease.

2. Entitlement to service connection for residuals of 
bilateral below the knee amputations, secondary to ischemia, 
caused by heart disease.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2005, the veteran presented testimony before the 
undersigned at a video conference hearing conducted by the 
undersigned. A transcript of that hearing is contained in the 
claims folder.

In a January 2006 decision, the Board denied the claims for 
entitlement to service connection for residuals of heart 
disease, stroke, and kidney disease, and residuals of 
bilateral below the knee amputations, secondary to ischemia, 
caused by heart disease.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2006, the Court 
granted a Joint Motion to vacate and remand the Board's 
decision.  The Joint Motion directed the Board to discuss 
whether the evidence was sufficient to warrant a medical 
examination or opinion regarding the etiology of the 
appellant's conditions. 
 
Subsequent to the Joint Remand, the Board in November 2007 
received additional medical evidence from with a waiver of 
initial consideration by the RO. This evidence was reviewed 
by the Board and considered in its decision below. 
 
 



FINDINGS OF FACT
 
1. The veteran did not demonstrate evidence of heart or  
kidney disease either inservice or to a compensably disabling 
degree within one year of separation from active duty 
service; and he did not suffer a stroke, or residuals 
therefrom, during that term.
 
2. Current residuals of heart disease, kidney disease, and a 
stroke are not linked by competent medical evidence to the 
veteran's active duty service.
 
3. Bilateral below the knee amputations are not linked by 
competent medical evidence to any service connected disorder.
 

CONCLUSIONS OF LAW
 
1. Residuals of heart disease, kidney disease, and a stroke 
were not incurred or aggravated by service, and may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).
 
2. Bilateral below the knee amputations were not caused or 
aggravated by a service connected disability. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.
 
The Board recognizes that VA has yet to provide the veteran 
with an examination to obtain a medical opinion as to the 
origin of his heart disease, stroke, kidney disease, and 
bilateral below the knee amputations.  In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant duty to assist 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003). The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion. The Federal Circuit found that the 
regulation properly filled a gap left in the statute. The 
Federal Circuit referenced 38 U.S.C.A. § 5103A(a)(2), which 
indicates that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. The Federal 
Circuit found that, if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim. In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection." Paralyzed Veterans of America, et. al., 
345 F.3d at 1356.
 
In the instant appeal, the veteran contends that the claimed 
disorders were caused by his military service. As will be 
more fully explained below, his service medical records are 
silent for any pertinent clinical findings inservice, and 
there is no evidence of heart disease, stroke, and kidney 
disease until approximately seven years following his 
separation from service. For these reasons, the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed inservice conditions. Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).
 
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While notice was not provided 
explaining how disability ratings and effective dates are 
assigned any questions regarding those matters are moot  in 
light of the decisions made below.  While the appellant may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony. In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 
 
I. Service connection for residuals of heart disease, kidney 
disease and stroke
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In the 
case of certain chronic diseases, including cardiovascular-
renal disease, service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).
 
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
 
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.
 
At an October 2005 video conference, the veteran testified 
that he had chest pain in service and elevated blood 
pressure. He reported that he was held overnight at the 
Womack Army Hospital and underwent testing. The examiners did 
not determine what had caused the chest pains. He testified 
that he was not diagnosed with either heart or kidney disease 
during service, and that no physician had told him that his 
current heart disease was related to his service.
 
The service medical records reveal complaints of chest pain 
in January 1992. X-ray evaluation at that time noted no acute 
cardiopulmonary disease.  Neither heart nor a kidney disease 
was diagnosed.
 
In June 1992, the veteran was seen with complaints of mild 
chest pain at rest. Following a physical examination the 
diagnosis was atypical chest pains.  Again, neither a heart 
nor kidney disease was diagnosed.
 
Stress tests in December 1992 revealed no evidence of 
atypical chest pain and ruled out a myocardial infarction. X-
rays were noted to be normal.  Once again, neither a heart 
nor kidney disease was diagnosed.
 
The veteran was hospitalized in January 1993, for atypical 
chest pain. A myocardial infarction was ruled out. A stress 
test was negative of any pertinent abnormality.   Yet again, 
neither a heart nor kidney disease was diagnosed.
 
The veteran's December 1993 retirement examination reveled 
normal findings.
 
At a May 1994 general VA examination, the veteran reported 
having chest pains in service in January 1993. Stress tests 
and other cardiac studies revealed no pertinent pathology. A 
diagnosis of a rib contusion was made at that time. Since 
then he had been asymptomatic except for occasional mild 
chest discomfort. Physical examination in May 1994 was 
negative for any pertinent disorder.
 
In June 2002, seven years after separation from service, the 
veteran was admitted to Womack Army Hospital with chest 
pains. Shortly thereafter he developed acute renal failure 
and was transferred on an emergent basis to the University of 
North Carolina Cardiac Care Unit (UNC). The diagnoses were 
cardiogenic shock, pericarditis, acute renal failure, and 
bacteremia.
 
A UNC final hospitalization report dated in December 2002 
notes that the veteran suffered multiple myocardial 
infarctions between June and September 2002. In early June 
2002 he had severe chest pains radiating to his neck and left 
arm. He had another myocardial infarction at Womack Army 
Hospital and was transferred to UNC where he remained for two 
and a half months. He had another myocardial infarction, a 
stroke, became dialysis dependent, and was placed on life 
support. He also developed lower extremity deep vein 
thrombosis and ultimately underwent bilateral below the knee 
amputations.
 
In November 2007, the Board received a May 2007 Moore 
Regional Hospital hospitalization summary. It noted that the 
veteran was hospitalized with chest pain, rule out myocardial 
infarction, and had a positive stress test. In addition it 
was noted that in 2002, he suffered an acute illness 
manifested by dehydration, coagulopathy and diffuse thrombic 
occlusions in various body organs.  The veteran also suffered 
transient renal failure in 2002.  The combination of these 
illnesses resulted, in part, in the appellant undergoing 
bilateral below the knee amputations.  The examiner noted 
that the veteran was no longer in renal failure. The 
discharge diagnosis was probable non-cardiac chest pain. The 
examiner noted that the stress test was more than likely a 
false positive and the chest pain was noncardiac in nature. 
In addition the examiner noted that, "based on his wall 
motion analysis he did not have a myocardial infarction in 
the past as he states."
 
The available evidence does not reveal any evidence of a 
cardiovascular or kidney disease prior to the reported 
myocardial infarction in June 2002, and no medical opinion 
links any current cardiovascular or kidney disorders to his 
active duty service. In fact, as noted, the May 2007 hospital 
record opined that there was no evidence of myocardial 
infarction in the past. 
 
Analysis
 
In this case, the above evidence shows that the veteran 
complained of chest pains on three occasions during service, 
January, June, and December 1992. In each case 
cardiopulmonary disease was not found, and the veteran was 
not found to have suffered a myocardial infarction.  X-rays 
were consistently noted to be normal, and a January 1993 
stress test was negative of any pertinent abnormality. 
 
The veteran was first diagnosed with multiple myocardial 
infarctions after being hospitalized in June 2002, seven 
years post service. A December 2002 final hospitalization 
report notes that he had suffered multiple myocardial 
infarctions between June and September 2002. He had another 
myocardial infarction while at the UNC Medical Center, 
suffered a stroke, became dialysis dependent, and was placed 
on life support. He also developed lower extremity deep vein 
thrombosis and underwent bilateral below the knee 
amputations.  Significantly, a May 2007 report from Moore 
Regional Hospital describes the 2002 illnesses as being due 
to an acute (not a chronic) illness manifested by 
dehydration, coagulopathy and diffuse thrombotic occlusions 
in various body organs.
 
There is no competent medical evidence of record linking any 
of these conditions to service or to any incident of service, 
which is particularly dispositive considering the first 
medical evidence of symptomatology or treatment of heart 
disease, kidney disease, and a stroke date from more than 
seven years after the veteran's service separation. Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).
 
The Joint Motion for Remand directs the Board to address the 
duty to assist with regard to the duty to conduct a VA 
examination when necessary for the development of the claim 
as outlined in 38 C.F.R. § 3.159(c) (4) and as discussed in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). Specifically, 
the Joint Motion regarding the third element of service 
connection notes that although such evidence may be 
insufficient to establish a nexus that evidence, together 
with other evidence of record, is sufficient to "indicate" 
that appellant's current disabilities "may be associated 
with" service. 
 
In this case, a VA examination is not required.  As noted 
above, the evidence of record is silent for any heart 
disease, renal failure, or stroke during service.  There is 
no competent evidence that he suffered from compensable 
pathology within one year of his separation from active duty. 
The veteran's inservice complaints were clinically found 
inservice not to represent evidence of a chronic 
cardiovascular disorder.  Hence, because the record is 
entirely silent as to any heart disease, renal failure, or 
stroke during service, the second element of McLendon, which 
requires that there be evidence establishing that an event, 
injury, or disease occurred in service, has not been met. 
McLendon, 20 Vet. App. at 82. Therefore, the decision not to 
obtain a medical opinion with regard to the veteran's claimed 
disorders is appropriate.
 
As there is no evidence of heart disease, renal failure, or 
stroke in service, and no competent evidence linking the 
appellant's military service and the claimed conditions, 
service connection for heart disease, renal failure, and 
stroke is not warranted. See Caluza v. Brown, 7 Vet. App. 498 
(1995). 
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is inapplicable, 
and the claims must be denied. See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
II. Service connection for below the knee amputations, 
secondary to heart disease
 
The veteran and his representative assert that bilateral 
below the knee amputations should be service connected 
because of heart disease.
 
The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability. 
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder. 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
 
For the reasons explained above, the veteran is not service 
connected for heart disease. Therefore, entitlement to 
secondary service connection for residuals of bilateral below 
the knee amputations, secondary to ischemia, caused by heart 
disease must also be denied as a matter of law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).
 

ORDER
 
Service connection for residuals of heart disease, stroke, 
and kidney disease is denied.
 
Service connection for residuals of bilateral below the knee 
amputations, secondary to ischemia, caused by heart disease 
is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


